ORDER
PER CURIAM.
Anthony Martin Giaimo (hereinafter, “Movant”) was convicted of six counts of sodomy, Section 566.060 RSMo (1994), and one count of second-degree sexual miscon*689duct, Section 566.093 RSMo (1994). Mov-ant was sentenced to five consecutive fifteen-year terms, one consecutive seven-year term, and one concurrent six-month term of imprisonment. This Court affirmed Movant’s conviction and sentence. State v. Giaimo, 968 S.W.2d 157 (Mo.App. E.D.1998). Movant’s Rule 29.15 motion for post-conviction relief was denied by the motion court without an evidentiary hearing. Movant appealed the motion court’s denial of his Rule 29.15 motion. This Court reversed and remanded his motion, in part, and affirmed, in part. Giaimo v. State, 41 S.W.3d 49 (Mo.App. E.D.2001).
Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after his evidentiary hearing. Movant alleges the motion court erred in not granting Movant’s request for recusal or his request for a hearing before a neutral judge on the issue of impartiality. Movant further claims the hearing court made several determinations in its judgment which denied Movant his rights to due process and effective assistance of counsel.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Rule 29.15(k); State v. Driver, 912 S.W.2d 52, 54 (Mo. banc 1995). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. However, we have provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision.
We affirm the judgment of the motion court. Rule 84.16(b).